Name: Commission Regulation (EC) NoÃ 1750/2005 of 25 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 26.10.2005 EN Official Journal of the European Union L 282/1 COMMISSION REGULATION (EC) No 1750/2005 of 25 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 25 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 46,7 096 24,7 204 39,7 624 421,2 999 133,1 0707 00 05 052 92,6 999 92,6 0709 90 70 052 86,0 204 45,3 999 65,7 0805 50 10 052 65,2 388 65,1 524 66,9 528 70,1 999 66,8 0806 10 10 052 100,1 400 283,5 508 230,2 512 92,7 999 176,6 0808 10 80 052 57,2 388 79,9 400 100,2 404 84,6 512 75,8 720 54,4 800 161,3 804 83,1 999 87,1 0808 20 50 052 95,2 388 57,1 720 64,0 999 72,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.